Citation Nr: 1521419	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  05-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board adjudicated this appeal, among others, in a 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a January 2011 decision, the Court vacated and remanded that portion of the 2009 Board decision pertaining to the peripheral neuropathy claim.  The Board again denied the appeal as to the peripheral neuropathy issue, among others, in a May 2013 decision and the Veteran appealed that decision to the Court.  In a November 2014 decision, the Court determined that the Veteran had abandoned his appeal of the Agency or Original Jurisdiction (AOJ) denial of special pension compensation and the Court affirmed the May 2013 Board decision as to a U.S.C.A. section 1151 claim and as to entitlement to service connection for alcohol dependence.  

The Court vacated and remanded that portion of the Board decision that denied entitlement to service connection for peripheral neuropathy of the right lower extremity.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the November 2014 decision, the Court noted that the Board has acknowledged that the Veteran has presumptive exposure to herbicides, such as Agent Orange, by way of his service near the demilitarized zone (DMZ) in Korea.  The Veteran has been diagnosed with peripheral neuropathy of the right lower extremity.  

The Court also determined that VA has not met its duty to assist the Veteran in obtaining evidence to substantiate his claim because that duty requires that VA provide a medical examination in this case.  A remand is therefore necessary for VA to meet its duty.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to accomplish the following:

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right lower extremity peripheral neuropathy manifested within one year of separation from active service in November 1970.  The examiner must provide a complete rationale for any conclusion reached.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right lower extremity peripheral neuropathy was caused by his exposure to Agent Orange during active service.  The examiner must provide a complete rationale for any conclusion reached.  

The examiner must accept as fact that the Veteran was exposed Agent Orange during his active service and that he has been diagnosed with peripheral neuropathy of the right lower extremity.  Medical opinions of this nature have been legally problematic so the Board provides very specific information as to what is needed and what will not be considered an adequate opinion.  


This information is not intended to bias the examiner as to his or her conclusion that the Veteran's peripheral neuropathy was or was not caused by exposure to Agent Orange.  Rather, it is to avoid further delay in this case that will result if the opinion provided is legally insufficient.  The Board seeks an unbiased expert opinion.

There is a legal presumption of service connection for specific diseases based on exposure to Agent Orange.  Early onset peripheral neuropathy (peripheral neuropathy that manifests within one year of the last exposure to herbicides) is one of those specific diseases but peripheral neuropathy that is not early onset peripheral neuropathy is not one of those specific diseases.  However, the absence of a legal presumption is not a factor and is not probative of whether exposure to herbicides caused peripheral neuropathy of the right lower extremity if the peripheral neuropathy is delayed onset peripheral neuropathy.  Therefore a negative opinion that relies on the fact that delayed onset peripheral neuropathy is not one of the diseases subject to presumptive service connection will be deemed inadequate.  

It is noted that the Institute of Medicine (IOM) Veterans and Agent Orange Update 2010 includes explanations that there was inadequate or insufficient evidence to determine whether an association existed between exposure to herbicides such as Agent Orange and delayed onset peripheral neuropathy.  Given the tenor of previous U.S. Court of Appeals for Veteran' Claims decisions, the examiner should not base a negative opinion solely on the IOM Veterans and Agent Orange Updates.  

(c)  If the examiner determines that the Veteran's peripheral neuropathy of the right lower extremity was not caused by exposure to Agent Orange during active service, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the right lower extremity was otherwise caused by his active service or had onset during his active service.  A complete rationale must be provided for any conclusion reached.  

2.  This is a complex case back from the Veterans Court.  After ensuring that the above opinions are adequate, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




